1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
         LAURAINE G.,1
12                                                  Case No. 2:18-cv-03972-GJS
                     Plaintiff
13
               v.
14                                                  MEMORANDUM OPINION AND
         NANCY A. BERRYHILL, Acting                 ORDER
15       Commissioner of Social Security,
16                   Defendant.
17
18
19                                I.   PROCEDURAL HISTORY
20           Plaintiff Lauraine G. (“Plaintiff”) filed a complaint seeking review of the
21   decision of the Commissioner of Social Security denying her application for
22   Disability Insurance Benefits (“DIB”). The parties filed consents to proceed before
23   the undersigned United States Magistrate Judge [Dkts. 8 and 10] and briefs
24   addressing disputed issues in the case [Dkt. 16 (“Pl. Br.”), Dkt. 18 (“Def. Br.”), Dkt.
25   19 (“Reply Br.”)]. The matter is now ready for decision. For the reasons discussed
26   below, the Court finds that this matter should be affirmed.
27
     1
            In the interest of privacy, this Order uses only the first name and the initial of
28   the last name of the non-governmental party.
1                II.   ADMINISTRATIVE DECISION UNDER REVIEW
2          Plaintiff filed an application for DIB alleging disability since April 1, 2013,
3    based primarily on arthritis, hypertension, and cervical spondylosis. [Dkt. 18,
4    Administrative Record (“AR”) 183, 314.] Plaintiff’s application was denied
5    initially, on reconsideration, and after a hearing before Administrative Law Judge
6    (“ALJ”) Roger Winkleman [AR 1-6, 16-26.]
7          Applying the five-step sequential evaluation process, the ALJ found that
8    Plaintiff was not disabled. See 20 C.F.R. §§ 416.920(b)-(g)(1). At step one, the
9    ALJ found that Plaintiff had not engaged in substantial gainful activity since April 1,
10   2013, the alleged onset date. [AR 18 (citing 20 C.F.R. § 416.971).] At step two, the
11   ALJ found that Plaintiff suffered from status post cerebrovascular accident and
12   hypertension. [AR 18.] The ALJ determined at step three that Plaintiff did not have
13   an impairment or combination of impairments that meets or medically equals the
14   severity of one of the listed impairments. [AR 19.]
15         Next, the ALJ found that Plaintiff had the residual functional capacity
16   (“RFC”) to perform a range of light work except she must avoid concentrated
17   exposure to hazards such as machinery and heights. [AR 19.] Applying this RFC,
18   the ALJ found at step four that Plaintiff could perform her past relevant work as a
19   quality assurance analyst and a records manager and, thus, she is not disabled. [AR
20   25]. Plaintiff sought review of the ALJ’s decision, which the Appeals Council
21   denied, making the ALJ’s decision the Commissioner’s final decision. [AR 1-6.]
22   This appeal followed.
23                           III.   GOVERNING STANDARD
24         Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
25   determine if: (1) the Commissioner’s findings are supported by substantial evidence;
26   and (2) the Commissioner used correct legal standards. See Carmickle v. Comm’r
27   Soc. Sec. Admin., 533 F.3d 1155, 1159 (9th Cir. 2008); Brewes v. Comm’r Soc. Sec.
28   Admin., 682 F.3d 1157, 1161 (9th Cir. 2012) (internal citation omitted).
                                               2
1    “Substantial evidence is more than a mere scintilla but less than a preponderance; it
2    is such relevant evidence as a reasonable mind might accept as adequate to support a
3    conclusion.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 522-23 (9th Cir.
4    2014) (internal citations omitted).
5          The Court will uphold the Commissioner’s decision when the evidence is
6    susceptible to more than one rational interpretation. See Molina v. Astrue, 674 F.3d
7    1104, 1110 (9th Cir. 2012). However, the Court may review only the reasons stated
8    by the ALJ in his decision “and may not affirm the ALJ on a ground upon which he
9    did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). The Court will not
10   reverse the Commissioner’s decision if it is based on harmless error, which exists if
11   the error is “inconsequential to the ultimate nondisability determination, or if despite
12   the legal error, the agency’s path may reasonably be discerned.” Brown-Hunter v.
13   Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and citations
14   omitted).
15                                   IV.    DISCUSSION

16         A.     The ALJ’s Step Two Finding
17         Plaintiff argues that the ALJ erred at step two of the sequential evaluation
18   process by finding her cervical spondylosis2 was not a severe impairment. At step
19   two, a claimant must make a “threshold showing” that (1) he has a medically
20   determinable impairment or combination of impairments and (2) the impairment or
21   combination of impairments is severe. Bowen v. Yuckert, 482 U.S. 137, 146-47, 107
22   S. Ct. 2287, 96 L. Ed. 2d 119 (1987); see also 20 C.F.R. §§ 404.1520(c),
23   416.920(c). Thus, the burden of proof is on the claimant to establish a medically
24
     2
25          Cervical spondylosis is degeneration of the bones in the neck (vertebrae) and
     the disks between them, putting pressure on (compressing) the spinal cord in the
26
     neck. Cervical Spondylosis, Merck Manuals, https://www.merckmanuals.com/
27   home/brain,-spinal-cord,-and-nerve-disorders/spinal-cord-disorders/cervical-
     spondylosis (last visited Jun. 3, 2019).
28
                                                3
1    determinable severe impairment that significantly limits his/her physical or mental
2    ability to do basic work activities, or the “abilities and aptitudes necessary to do
3    most jobs.” 20 C.F.R. §§ 404.1521(a), 416.921(a).
4          Significantly, the Ninth Circuit has determined that “[t]he mere existence of
5    an impairment is insufficient proof of a disability.” Matthews v. Shalala, 10 F.3d
6    678 (9th Cir. 1993). In other words, a medical diagnosis alone does not make an
7    impairment qualify as “severe.”
8          In support of her argument that the ALJ erred in finding that her cervical
9    spondylosis was not severe, Plaintiff raises two challenges. First, Plaintiff takes
10   issue with the ALJ’s reliance on the opinions of the state agency reviewing
11   physicians because those opinions (in November 2014 and March 2015) predated
12   her motor vehicle accident occurring in February 2016. According to Plaintiff, the
13   ALJ should have focused on her medical records following her motor vehicle
14   accident which demonstrate that her neck condition worsened. Plaintiff also
15   challenges the ALJ’s failure to credit her related “symptoms of pain in the neck,
16   headaches, and paresthesia affecting the left arm and hand that would affect” her
17   ability to perform basic work activities. [Dkt. 16 at 11-13.]
18         In the decision, the ALJ found insufficient evidence that Plaintiff’s
19   “osteoarthritis, rheumatoid arthritis, fibromyalgia, cervical spondylosis, peripheral
20   edema” and related symptoms cause more than a mild limitation in any of the
21   functional areas and were therefore not severe. [AR 19.] Substantial evidence
22   supports the ALJ’s determination. See Webb v. Barnhart, 433 F.3d 683, 686-87 (9th
23   Cir. 2005) (explaining that impairments are non-severe if they have no more than a
24   minimal effect on a claimant’s ability to work).
25         First, the ALJ did not err in partially relying on the reviewing physicians’
26   opinions because the ALJ reviewed all of the medical evidence related to Plaintiff’s
27   neck impairment, which began before her car accident. Prior to Plaintiff’s 2016 car
28   accident, the reviewing physicians evaluated the severity of Plaintiff’s reported neck
                                                4
1    pain and determined that she could complete light work. [AR 101-111.] The ALJ
2    subsequently relied, in part, on these opinions which indicated that despite
3    Plaintiff’s complaints of “a lot of neck pain” and “swelling in her neck” [AR 102],
4    Plaintiff’s neck pain was not a medically determinable impairment. [AR 106.]
5    However, the ALJ did not end his inquiry there. Rather, the ALJ also evaluated the
6    evidence of Plaintiff’s neck pain and related symptoms following her accident,
7    noting that the October 2016 MRI scans of her neck showed “only mild to moderate
8    findings” and no “evidence of herniation, fracture, spinal cord impingement or other
9    significant finding.” AR 24. The ALJ thus looked to the overall objective medical
10   evidence in the record when concluding that Plaintiff’s neck impairment did not
11   affect her ability to work. This was not error.
12         Second, the ALJ relied on Plaintiff’s admittedly active lifestyle to reject her
13   complaints of a severe neck impairment. Most significantly, the ALJ pointed out
14   that Plaintiff continued to enjoy many of the same strenuous activities even after her
15   2016 motor vehicle accident. For example, before her car accident, but after her
16   alleged disability onset date, Plaintiff traveled to the Virgin Islands where she spent
17   six days traveling on a sail boat and snorkeling with six other people. [AR 25.]
18   Plaintiff returned to the Virgin Islands for vacation in August 2016—six months
19   after her car accident. Additionally, despite her car accident, Plaintiff also
20   continued to visit her second home in Redding, California around 6-8 times a year.
21   [AR 25.] The ALJ noted that it takes Plaintiff 8 hours by car to travel to Redding,
22   and while there she spends time with her husband and brothers on their family ski
23   boat. [AR 25, 49.] These activities support the ALJ’s determination that Plaintiff’s
24   neck impairment is not severe.
25         Regardless, the Court finds that any error would be harmless because the ALJ
26   continued on to the next step to determine whether Plaintiff was disabled and, in
27   doing so, considered all of the Plaintiff’s impairments. See Molina v. Astrue, 674
28   F.3d 1104, 1111 (9th Cir. 2012) (“we may not reverse an ALJ’s decision on account
                                                5
1    of an error that is harmless”). Here, because the ALJ found other impairments to be
2    severe at step two, he proceeded to subsequent steps of the sequential disability
3    evaluation process. [AR 23-26.] Then, when crafting Plaintiff’s RFC, the ALJ
4    considered the effect of all of her alleged limitations. See Lewis v. Astrue, 498 F.3d
5    909, 911 (9th Cir. 2007) (any error in failing to find an impairment severe at step
6    two is harmless if the ALJ considers any resulting limitations in assessing a
7    claimant’s RFC). Accordingly, the Court finds no prejudicial error at step two.
8          B.     The ALJ’s RFC Determination
9          In her second issue, Plaintiff argues that the ALJ failed to properly evaluate
10   her hypertension by not incorporating the limitation to low stress work raised by her
11   treating physician, Dr. Steven Tenenbaum. Specifically, Plaintiff contends that
12   despite affording the opinion of Dr. Tenenbaum significant weight, the ALJ failed to
13   incorporate Dr. Tenenbaum’s limitation to a low stress work environment due to her
14   high blood pressure and risk for recurrence of stroke. (Dkt. 16 at 14-20).
15         The record reflects that Plaintiff began treatment for hypertension with Dr.
16   Tenenbaum sometime before April 2013. [AR 806.] On April 22, 2013, Plaintiff
17   reported to Dr. Tenenbaum that her blood pressure “had been better since” she had
18   been off work. [AR 806.] Although thinking about “her boss” and returning to
19   work made Plaintiff’s blood pressure and anxiety increase, Dr. Tenenbaum released
20   Plaintiff to return to work half time with a change in boss or department to reduce
21   stress. [AR 806.] In June 2013, Dr. Tenenbaum again opined that Plaintiff could
22   return to work with no restrictions, except Plaintiff needed to be “‘under a new
23   manager’ because her ‘existing manager causes [Plaintiff] anxiety which in turn
24   elevates her blood pressure and puts her at risk for a recurrent stroke.’” [AR 804.]
25   In July 2013, Dr. Tenenbaum again stated that Plaintiff needed to decrease stress
26   due to the effect on her blood pressure. [AR 803.] In September 2013, Dr.
27   Tenenbaum wrote a letter to Plaintiff’s employer stating that he was treating
28   Plaintiff for her “labile blood pressure” and had released her to work under
                                               6
1    restrictions. [AR 798.] Dr. Tenenbaum noted that he was grateful that “his twenty
2    hour per week restriction was granted but dismayed that a change in department was
3    not.” [AR 798.] He recommended that Plaintiff and “Human Resources get
4    together to solve this dilemma in a mutually agreeable fashion.” [AR 798.]
5          In October 2014 and March 2015, the state agency medical consultants
6    reviewed evidence of Plaintiff’s impairments, including medical records from Dr.
7    Tenenbaum, and found that Plaintiff lacked any “significant functional limitations”
8    that prevent her from “performing work [she has] done in the past as a/an Senior
9    Manager.” [AR 99].
10         In reaching the RFC determination, the ALJ considered the opinions of
11   Plaintiff’s treating physicians and the reviewing physicians who “did not assess
12   significant functional limitations.” [AR 24.] The ALJ afforded the records from
13   treating physician Dr. Tenenbaum “significant probative weight” because they were
14   consistent with the minor physical findings throughout the record and were
15   substantiated by his examinations of the Plaintiff. Further, the ALJ noted that Dr.
16   Tenenbaum cleared Plaintiff to return to work as long as she avoided stress. [AR
17   23.] The ALJ also adopted the opinion of the state agency reviewing physicians,
18   who reviewed some of Dr. Tenenbaum’s records, and determined that Plaintiff
19   could perform light work. The ALJ further found those opinions to be consistent
20   with Plaintiff’s overall active lifestyle. Accordingly, the ALJ adopted the light work
21   RFC restriction opined by the reviewing physicians. [AR 24.]
22         To the extent that Plaintiff is contending that the ALJ failed to incorporate a
23   low stress work limitation resulting from Dr. Tenenbaum’s recommendation that
24   Plaintiff switch managers/departments, Plaintiff’s contention must fail. First, Dr.
25   Tenenbaum did not expressly limit Plaintiff to low stress work, and second, there
26   are no opinions from any medical providers that Plaintiff’s high blood pressure
27   limited her abilities to perform light work.
28         The ALJ determined that Plaintiff retained a RFC to perform light work
                                                7
1    except that she must avoid concentrated exposure to hazards such as machinery and
2    heights. [AR 19.] Based on this RFC, the ALJ found that Plaintiff could perform
3    her past relevant work as a quality assurance analyst and a records manager; a
4    finding that does not conflict with the opinion of Dr. Tenenbaum. Like the ALJ, Dr.
5    Tenenbaum also opined that Plaintiff could return to her past relevant work.
6    However, Dr. Tenenbaum took umbrage with the stress caused by Plaintiff’s
7    specific supervisor and as a result he recommended that Plaintiff switch supervisors
8    or departments, not positions. Indeed, a rational interpretation of Dr. Tenenbaum’s
9    opinion is that Plaintiff’s position is low stress work when Plaintiff is supervised by
10   a different manager. Therefore, the Court defers to the ALJ’s interpretation of the
11   evidence and thus declines to find that Dr. Tenenbaum’s efforts to assist Plaintiff
12   with a personnel accommodation is a functional limitation necessary to her RFC.
13   See Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984) (If evidence supports more
14   than one rational interpretation, the Court may not substitute its judgment for that of
15   the Commissioner).
16         Plaintiff additionally argues that, along with the need for low stress work, the
17   ALJ’s RFC is erroneous because the ALJ failed to address the functional limitations
18   from her cervical impairment and the effects of her pain, anxiety, high blood
19   pressure and impaired sleep. [Dkt. 16 at 14-19.] Plaintiff’s argument is equally
20   unpersuasive.
21         The ALJ must consider all of the relevant medical opinions as well as the
22   combined effects of all of the plaintiff’s impairments, even those that are not
23   “severe.” 20 C.F.R. § § 404.1545(a); 416.945(a); Celaya v. Halter, 332 F.3d 1177,
24   1182 (9th Cir. 2003). “[A]n RFC that fails to take into account a claimant’s
25   limitations is defective.” Valentine v. Commissioner Social Sec. Admin., 574 F.3d
26   685, 690 (9th Cir. 2009). The ALJ must determine a claimant’s limitations on the
27   basis of “all relevant evidence in the record.” Robbins v. Soc. Sec. Admin., 466 F.3d
28   880, 883 (9th Cir. 2006).
                                                8
1          Here, the ALJ assessed an RFC with all of the limitations the ALJ found
2    credible and supported by substantial evidence. There was no requirement that the
3    RFC assessment include limitations unsubstantiated by objective medical evidence
4    or based on subjective symptom allegations that were properly discounted.
5    Osenbrock v. Apfel, 240 F.3d 1157, 1164-65 (9th Cir. 2001). Consequently,
6    Plaintiff fails to show the ALJ did not adequately consider her other functional
7    limitations in the RFC determination.
8                                   V.    CONCLUSION
9          For all of the foregoing reasons, IT IS ORDERED that the decision of the
10   Commissioner finding Plaintiff not disabled is AFFIRMED.
11
12      IT IS SO ORDERED.
13
14   DATED: May 31, 2019                     ___________________________________
                                             GAIL J. STANDISH
15                                           UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               9
